Earl Warren: Edward M. Fay, Warden, et al., Petitioners, versus Charles Noia.
William I. Siegel: Mr. Chief Justice and may it please the Court.
Earl Warren: Mr. Siegel, you may proceed.
William I. Siegel: Thank you. New York is here in this Court, if the Court please, seeking to reverse a judgment and order of the Circuit Court of Appeals for the Second Circuit which we believe has seriously infringed the sovereignty of the State of New York in the particularly important and delicate field of its right, its constitutional right to make reasonable rules and regulations in the administration of its criminal justice, and I believe, certainly, I hope that the statement of the history of the case were in itself practically be enough to demonstrate the correctness of our contention without any extended discussion of the principles of law which are involved because it would be, it seems to me unnecessarily a waste of time for me to argue the principles of law which have been laid down by this Court and have been written about and decided upon by this Court in a number instances which are in my brief. In 1942, three men were indicted by a grand jury in Kings County which is the famous Borough of Brooklyn, New York for the crime of murder in the first degree. They were this respondent Noia, a man named Caminito and a man named Bonino. And the charge against them was that during the commission of a robbery, they had killed a man named (Inaudible) -- Hammeroff. They were put to trial and the only evidence which the People produced against them aside from the corpus delicti was the respective confession of each of the defendants. The confessions of each attack as being involuntary, as a product of police brutality and when the evidence was all in, the trial court charged the jury that this was the only evidence against each defendant, this confession and that the jury -- that the jury had to find the confession both voluntary beyond a reasonable doubt and true beyond a reasonable doubt and that the People's proof didn't reach that measure of quantity and quality. The respective defendant as to whom the People failed should be acquitted.
Arthur J. Goldberg: (Inaudible)
William I. Siegel: No.
Arthur J. Goldberg: (Inaudible)
William I. Siegel: Our statute which is I think 399 of the Code of Criminal Procedure requires -- says that a confession alone -- a confession may be received in evidence against the defendant unless it is the product of force, threats or promise of immunity by the district attorney. The only other thing that is necessary is direct proof of the corpus delicti. But if the jury finds as it did in this case, that the confession was voluntary and true and if we successfully proved the corpus delicti, a basis, a sufficient basis for a verdict and for the judgment which was subsequently entered here, the jury under our law has the power to recommend clemency, they did so and each of these men was sentenced to life imprisonment.
Potter Stewart: New York has no preliminary hearing as to the voluntariness of the confession --
William I. Siegel: No, Your Honor.
Potter Stewart: -- before the judge?
William I. Siegel: We leave it to the jury. There's a good deal of debate in New York at the present time as to the propriety of that, but we still leave it to the jury. I'm ‘neither a prophet nor a prophet's son' but I think the time would come when we use a different system. Now, I'm coming to what is factually the most crucial question in this whole case. Bonino and Caminito each appealed first to the appellate division and they had an absolute right to do so because they had the funds to print the record and the brief. That court unanimously affirmed the judgment against the contention of some procedural error and also the repeated contention of coerced confessions. They got the leave to go to the Court of Appeals and that court unanimously affirmed the convictions. Now, I ask Your Honors to remember as the very cornerstone and I believe eventually the capstone of this case that Noia did not appeal. This is the question on which the whole case turns. Now, we -- Caminito --
Potter Stewart: (Inaudible) was pretty clear that Noia was the triggerman?
William I. Siegel: The trial court charged the jury that in Noia's confession, he had admitted that he was as Your Honor so graphically puts it, the triggerman. He fired a fatal shot. Now --
William O. Douglas: Is it your argument that because you think they're guilty they -- this should be reversed?
William I. Siegel: Oh no. I haven't -- I've abstained from any discussion of the facts in the case. I may answer Your Honor now and --
William O. Douglas: You're talking about (Voice Overlap) --
William I. Siegel: -- perhaps preclude myself from further argument by telling you that our position is that because Noia did not follow out or did not avail himself of the rights of appeal which New York gave him, he had no right ultimately to come in to the District Court, the Federal District Court to seek a writ of habeas corpus.
Potter Stewart: But it might be relevant as to why he did not appeal.
William I. Siegel: Well, I --
Potter Stewart: And not have a (Voice Overlap) --
William I. Siegel: I have a good deal of material --
Potter Stewart: -- to my question.
William I. Siegel: I have a good deal of material on that Your Honor.
Speaker: Is Noia represented by a counsel at the trial?
William I. Siegel: Yes, he was.
Speaker: And at the time of the appeal, if he had appealed? Or was it -- he had the advice of counsel at the time that he -- for whatever reason it was, that (Voice Overlap) --
William I. Siegel: As to whether or not he could appeal?
Speaker: Yes.
William I. Siegel: That I think we successfully showed that in a hearing held in the District Court on the petition for writ of habeas corpus. Caminito and Bonino applied to this Court for certiorari and it was denied and I think Mr. Justice Black and Mr. Justice Douglas dissented in that instance. We have no -- we have no statute of rule in New York which limits the time for a motion for reargument and so Caminito made two motions for reargument and they were both denied by our Court of Appeals, then he came into this Court and asked for certiorari and it was denied. That put him into a position under Section 2254 of the United States Code annotated to apply for a writ of -- for a writ of habeas corpus and he did so and the District Court in the Northern District by Judge Foley dismissed the petition. The Second Circuit Court of Appeals reversed Judge Foley and sustained the petition. In effect, it reversed the judgment of conviction against Caminito and I -- we applied here to this Court for certiorari from that order and our petition was denied. Now Bonino enters the picture.
Arthur J. Goldberg: And the Court of Appeals did this on (Inaudible) that his constitutional rights were (Inaudible)
William I. Siegel: That's right.
Arthur J. Goldberg: (Inaudible)
William I. Siegel: That the confession against him had been extorted. Now, Bonino enters the picture and he makes the motion in the State Court of Appeals for reargument and our Court of Appeals grants the reargument and upon the reargument, reverses itself, reverses the judgment of conviction. And while it is not in the record, I don't think I'm indulging in any propriety -- impropriety when I say that at my request, our Court of Appeals in its opinion said that from any retrial of Bonino which would follow, which might follow, we should not use his confession.
William O. Douglas: If he had appealed and along his appeal, he could be retried?
William I. Siegel: Who's this? Noia?
William O. Douglas: He could be retried?
William I. Siegel: Well, I believe that just as Bonino --
William O. Douglas: Under New York law.
William I. Siegel: -- took advantage of Caminito's good fortune --
William O. Douglas: I say, under New York law he could be retried.
William I. Siegel: Yes, I think so. I think that the Court of Appeals would have taken the decision of the Second Circuit as a pattern for Noia just as it did for Bonino and would have reversed as to him.
William O. Douglas: I see, he could have -- if he had appealed and got reversed, he could have been retried?
William I. Siegel: Yes.
William O. Douglas: And on the (Voice Overlap) --
William I. Siegel: We still have --
William O. Douglas: On the second trial, he might have got the death sentence? What -- that he --
William I. Siegel: You mean, if he had appealed originally.
William O. Douglas: Yes.
William I. Siegel: Yes, I'm going to make the point that on the -- that the real reason why Noia did not appeal from the original judgment of conviction was that he was satisfied at the time at least with the judgment of life imprisonment and didn't want to risk for retrial. I think I proved that in the District Court in a proceeding to which I will refer.
William J. Brennan, Jr.: (Inaudible)
William I. Siegel: It's still outstanding that about --
William J. Brennan, Jr.: And not for retrial.
William I. Siegel: Now, they're six, seven years old, I may say to Your Honors that I don't see how we can possibly retry him.
Speaker: (Inaudible)
William I. Siegel: That and also the famous decision in our Court of Appeals, the People against Prosser, I think the minute we seek to reactivate these indictments against Caminito and Noia and Bonino, we'd be met with the argument of undue delay and prosecution just as this Court held in the Provo case. El Paso case is like the Provo case in this Court.
William J. Brennan, Jr.: (Inaudible)
William I. Siegel: I would think so. Now, Your Honors, I realize the judges being men before they are judges and at the same time simultaneously men as they are judges. This is not a very collatable situation. Here are two men, Caminito and Bonino who are out on bail and for all intents and purposes are free. And here is a man Noia who if I am successful on this appeal would have to go back to prison for the rest of his life. I have two answers for that. One answer is that it's not a situation that I will make -- a situation he's making and that he failed to avail himself of his right to appeal. And the other is and if I'm seeing anything improper here, I hope somebody from the bench will stop me. We would be ready to do here what we've done in other instances. Not exactly like this but instances where there seems regardless of the question of guilt, there seems to be an inequity in the eventual treatment of two or more defendants. If this man, Noia will appear ever made an application to the Government of the State of New York for clemency, I'll work out some sort of result which would put him so far as it lays within our problem on a parity, on an equality with Bonino and Caminito. I don't think its material to this case. I'm certainly not suggesting that as a price for the reversal of the order of the Second Circuit but in order to meet what I think was the real ground of decision by the majority in the court below, I'm saying to this Court as I've said to every court before whom I've appeared and I have a history of litigation of this case for years now that we don't like this situation either. Even though it's not performed with the People of the State of New York, even though it is a situation which Noia brought upon himself by not appealing, we don't like it either. Now to get back to the facts, it's only -- it was only after Caminito and Bonino had become the beneficiary for this good fortune that Noia bestirred himself into action. He made a motion in the county court which was the original trial court to vacate the judgment of conviction against him. Caminito made a more or less contemporaneous motion not only to vacate the judgment that had already been done but to dismiss the indictment against him. The matter came on before a county judge and on some basis of natural justice because he couldn't find any reason in the law of coram nobis or any such avenues of relief in New York, the county judge granted the motion. That is to say he vacated the judgment as to Noia and he dismissed the indictment as to Caminito. Well, we took an appeal to the Appellate Division which reversed and then the appeal went to the Court of Appeals and it think it is significant that in the Court of Appeals, Judge Fuld wrote for a unanimous court the opinions which Your Honors will find at pages 4 and 5 of my brief and I will merely summarize them. They -- the Court of Appeals held first, there is no such thing as natural justice. The criminal justice has to proceed according to law, and the laws of New York had very definite rules and avenues with respect to matters like this. And secondly, that coram nobis which in New York has merged it into bloom in the late years since about 15 or 18 years ago in the historic case as a matter of Lyons against Goldstein, coram nobis would not lie because coram nobis is designed to bring to the attention of the court a matter of fact, a question of fact not known to the court or the defendant at the time the judgment was entered. Here, all that Noia was saying in effect -- I didn't take an appeal although I could have taken an appeal under New York law it's unjust to keep me in prison when my codefendants to all intention and purposes are out. And Judge Fuld wrote the opinion which is I say Your Honors will find at pages 4 and 5. I ask you to consider its importance in this aspect. Our Court of Appeals had the powerless condition of Noia as contrast to the relative freedom of his codefendants before you. They are men at the same time that they are judges but they refused to depart from the law of New York, the law of coram nobis and the nonexistent law of natural justice and so they sustain us and the judgment against Bonino and the indictment against Caminito was reinstated.
Earl Warren: Mr. Siegel, am I correct in my assumption that that there was no subsequent hearing to the trial on this issue? The -- all the courts have decided this on the record at the trial.
William I. Siegel: You mean on the failure to appeal?
Earl Warren: No, no. I'm talking about the release of the two codefendants. You didn't have any additional hearing, no additional fact.
William I. Siegel: No.
Earl Warren: It was done on the record of the trial.
William I. Siegel: That's right. I -- we submitted to the District Court and then to the Second Circuit Court the record of the original trial and there, practical reversal of the judgment was on the record of the trial.
Earl Warren: Yes.
William I. Siegel: There was no hearing, in other words, on Section 2254 of the United States Code. Now, we come to the beginning of the -- this present proceeding. Noia sued our writ, petitioned for writ of habeas corpus in the -- I think it was in the Northern District of New York. I opposed it by an affidavit which I recited the background of the facts and in which my principal point was that the District Court should not and in fact could not entertain the petition because of Noia's basic original failure to avail himself of the right of appeal. Now, that came on before Judge Cashin or rather in the Southern District. And Judge Cashin was disturbed by the situation that faced him, or in Caminito and Bonino out. And Judge Cashin wanted to find out if he could why Noia had not appealed and so he ordered a hearing on that question. He had Noia brought down from the prison and we had a hearing. Noia took the stand and he testified that he didn't appeal --
Earl Warren: Finish your statement (Inaudible).
William I. Siegel: He testified that he didn't appeal for two reasons and I think perhaps Your Honor, I -- we can give you his reasons tomorrow.
Earl Warren: Very well.